Judgments unanimously reversed on the law and facts and new trial granted, with costs to abide the event. Memorandum: Defendants appeal from judgments of Monroe Trial Term which awarded damages to plaintiffs for injuries sustained by them in an intersection collision of their automobile with a city police car on May 6, 1965. From the evidence the jury could have found that while police officer Di Paolo was responding to an emergency call he drove his police car north on Joseph Avenue, with the siren sounding and the ear top red light flashing, into the intersection of Kelly Street where the police car collided with plaintiffs’ automobile which was *915being operated east on Kelly Street having the green traffic light in its favor. Under these circumstances the rights of the parties were governed by sections 1104 and 1144 of the Vehicle and Traffic Law. The court charged the provisions of section 1104 which permits a police officer when responding to an emergency call to proceed past a steady red signal but only after slowing down as may be necessary for safe operation and driving with due regard for the safety of all persons. The court erroneously refused, however, to charge at defendants’ request the provisions of section 1144 which imposes a duty on the operators of other cars to yield the right of way and immediately drive to a position as close as possible to the curb of the roadway. Although plaintiffs testified that they did not hear the police car siren or see its flashing red light there was evidence from which the jury could have found that they should have heard and seen the signals and in the exercise of reasonable care could have brought their car to a stop at the right hand curb of Kelly Street before reaching Joseph Avenue. The court’s refusal to charge the provisions of section 1144 constituted reversible error. (Appeal from judgments of Monroe Trial Term, in automobile negligence action.) Present — Bastow, J. P., Goldman, Marsh, Witmer and Henry, JJ.